Title: From George Washington to David Stuart, 29 December 1787
From: Washington, George
To: Stuart, David



Dear Sir
Mount Vernon, Dec. 29th 1787

In more fear that this letter will not find you in Richmond than of expectation that it will, it goes from me by the Post of this day. The sole intent therefore of it is to request the favor of you to give the packet enclosed with it the safest conveyance that offers, to Colo. Thos Lewis of Point Pleasant in Greenbrier County—to whom I have delagated a power to let my lands on the Great Kanhawa & the Ohio above it.

I forgot in my last, and suppose it is too late in this letter to inform you that I have never received, or heard more of the White Deer abt which you say Mr Lewis was enquiring, than what was mentioned in your letter—the Buffalo Bull mentioned by him I should [like] to receive—and doubly glad if a mate could be obtained for him—But whether the Deer, or Buffalo gets to hand or not, I feel the obligation this Gentleman intended to confer on me very sensibly.
Will interest be allowed on the Certificate for my Executed Negro? I have been out of the money 6 years, or nearly. I ought to have told you long ago, but in my hurried situation forgot it, that I do not believe there was the least foundation for M——s report, about which you enquired;  Acct I have received, I believe no state in the Union will adopt the Constitution with more unanimity than Maryland.
I Am glad to hear that the District bill has passed—And should like, I must confess, to see the statement of the Govr’s objection to the constitution they ought to appear , & no , he has taken abundant time to digest them—But what can he, or you mean by saying “He thinks it would be of service to the Constitution”? If it was for this purpose he wrote, why did he oppose the Constitution? If not, why does he write in such terms as to injure the cause he means to support? This is a paradox I am not able to comprehend! A person will sometimes say & do things that, in their operatives, make against them—but when this is previously expected by them it becomes an enigma.
Mrs Stuart, your little girls, and Sister Nancy are here, and all well. I am—Dear Sir with great Esteem Yr Affecte

G. Washington


P.S. Since writing the above, your letter of the 25th is come to hand. I have also (since my last to you) received one from my Nephew containing answers to my querries—I shall this day give the Governor’s letter a reading. put  as have come to my hand I send you—If my memory serves me you ⟨have⟩ had  to the 18th inclusive—Mrs Stuart puts a letter under this cover to you.


G.W.


Mrs Washington begs you would bring her an almanac for the ensuing year.

